Citation Nr: 0024735	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-27 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served in active service from December 1968 to 
June 1970.  At present, after remand to the RO for additional 
development, the veteran's case is once again before the 
Board for appellate review.

Additionally, the Board notes that the veteran perfected the 
issue of entitlement to service connection for dysentery as 
due to exposure to herbicides in a March 1997 VA Form 9 
(Appeal to Board of Veterans' Appeals).  However, in a 
December 1997 VA form 21-4138 (Statement in Support of 
Claim), the veteran indicated he desired to withdraw such 
claim.  As such, the veteran's claim has been withdrawn and 
is no longer before the Board for appellate review.  See 38 
C.F.R. § 20.204 (1999).


FINDING OF FACT

There is no medical evidence that establishes a causal nexus 
between the claimed hearing loss and the veteran's military 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies at 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court stated that 38 C.F.R. § 3.385, does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service. Id. at 159.  The Court explained 
that, when audiometric test results at the veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting competent evidence 
that the current disability is causally related to service. 
Id. at 160.  The Court cited with approval a medical text, 
which states that the threshold for normal hearing is zero 
decibels to 20 decibels and higher threshold levels indicate 
some degree of hearing loss.  Id. At 157.

In addition, combat veterans are afforded special 
consideration and are given the benefit of the doubt in 
disability cases under 38 U.S.C.A. § 1154(b); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Under this 
rule, satisfactory non-expert, or "lay" evidence that a 
disease or injury was incurred in combat will be accepted as 
sufficient proof of service connection if it is consistent 
with the circumstances, conditions or hardships of such 
service, even absent official record of such incurrence. 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).

However, the special consideration given to combat veterans, 
when applicable, only deals with the question of whether a 
particular disease or injury was incurred in or aggravated by 
service.  These provisions do not address the other two 
elements required for a service-connected disability, namely 
a current diagnosis and a nexus to service.  Both of these 
elements generally require competent medical expertise. See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Fluker v. Brown, 5 
Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993). 

With respect to the veteran's combat status, the Board 
acknowledges the veteran has indicated in written statements, 
during the December 1997 RO hearing, and during the July 1999 
Video Conference hearing before the undersigned member of the 
Board that he is a combat veteran, and that he served as a 
mortar man and as a gunner during his active service.  The 
veteran's statements are verified by the veteran's DD Form 
214 which indicates the veteran was awarded the Combat Action 
Ribbon (CAR) during his period of service, as well as that he 
served as a rifleman.  As such, the Board finds the veteran 
engaged in combat with the enemy during his period of active 
service, and thus, the veteran's lay testimony or statement 
is accepted as conclusive evidence that the veteran sustained 
acoustic trauma while in combat.  However, the veteran must 
still show, via competent medical evidence, that he currently 
suffers from a hearing disability, and that there is a nexus 
between his current hearing disability and his period of 
service.

With respect to the evidence of record, the veteran's service 
medical records are negative for any hearing abnormalities, 
or complaints or treatment for hearing abnormalities during 
service.  Specifically, the veteran's entrance examination 
shows his pure tone thresholds, in decibels, for the left ear 
were 5, 0, 5, 5, and for the right ear were -5, -5, -5, 0, 
both measured at 500, 1000, 2000, and 4000 Hertz, 
respectively.  A December 1968 report of medical history 
shows the veteran indicated he had had prior problems with 
ears, nose and throat.  However, the veteran's discharge 
examination report notes the veteran's ears, including 
hearing acuity, were normal upon discharge. 

Additionally, medical records from the Chillicothe VA Medical 
Center (VAMC) dated from March 1991 to June 1991 contain 
March 1991 notations which indicate the veteran had no 
hearing loss upon evaluation of the ears, nose and throat.  A 
March 1997 VA general examination report notes the veteran 
indicated that he had been told he had high pitch tone 
hearing loss.  And, a March 1997 Audio-Ear disease 
examination report reveals he had no difficulty hearing the 
spoken word, and had normal ears internally and externally.  
The veteran's diagnosis was high pitched hearing loss by 
history, and lateralization to the right of Weber test, air, 
bone conduction was normal.

A March 1997 VA audiological examination report indicates the 
veteran reported a past history of weapons and mortar noise 
exposure, and a history of occupational noise exposure after 
leaving military service which included railroad and 
automechanic equipment noise.  He also indicated that he has 
had hearing problems for years, but they only became 
noticeable in the prior two to three years.  He notes he has 
intermittent tinnitus bilaterally and earaches.  As well, he 
reported that he was hospitalized in 1984 at a private 
facility for left ear infection which was also treated with 
antibiotics, and was treated at a private Emergency Room in 
1985 for an inflamed cyst near the entrance of the left ear 
canal which was lanced.  He continues to have flare ups 
secondary to the left ear canal cyst/nodule.  Upon 
examination, the veteran's pure tone thresholds, in decibels, 
for the left ear were 20, 10, 10, 45, 55, and for the right 
ear were 15, 5, 15, 50, 55, both measured at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Furthermore, the veteran 
was found to have sensorineural hearing loss permanent in 
nature, hyperflacid eardrum mobility with normal middle ear 
pressure bilaterally suggestive of possible eardrum scarring, 
pressure of acoustic reflexes without significant decay 
bilaterally consistent with cochlear involvement bilaterally, 
and somewhat abnormal appearance of the left eardrum.

Lastly, during the December 1997 RO Hearing and the July 1999 
Video Conference hearing before the undersigned member of the 
Board, the veteran testified that he served as a mortar man 
and a gunner during his service, firing as many as a dozen 
mortars per day, and thus, this noise exposure is what caused 
him to currently suffer from hearing loss.  However, he also 
acknowledged that no doctor has ever specifically told him 
that his hearing loss is related to his service.

After a review of the evidence, the Board finds that the 
veteran's bilateral hearing impairment constitutes a hearing 
disability for VA purposes.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.385 (1999).  However, the Board also finds that 
the evidence of record does not contain any medical evidence 
that the veteran's hearing loss is related to his period of 
service.  As noted above, the Board acknowledges that the 
March 1997 VA audiological examination report indicates the 
veteran reported a history of noise exposure during service, 
as well as a post-service history of occupations noise 
exposure secondary railroad and automechanic equipment.  
Nevertheless, neither this examination report, nor the 
remaining evidence of record contains any commentary by the 
examiners linking the veteran's diagnosed hearing impairment 
to his purported in-service noise exposure, or otherwise to 
his period of service.  Specifically, the veteran has failed 
to satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between his period 
of service and his current hearing impairment.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In the alternative, the Board observes that, as the earliest 
evidence of record that the veteran suffers from hearing loss 
is contained in the March 1997 VA audiological examination 
report, which is dated more than twenty five years after his 
discharge from service, the veteran has failed to demonstrate 
a continuity of symptomatology following his discharge from 
service.  38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 
Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 
(1999).  More importantly, in the absence of competent 
medical evidence to support the claim of service connection 
for bilateral hearing loss, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded, and thus, the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.385 (1999). 

The Board has carefully considered the statements by the 
veteran and his representative regarding the veteran's 
reported history of noise exposure during service, as well as 
the veteran's contentions that he has suffered from hearing 
loss since his discharge from service.  However, even 
assuming these facts are true, and acknowledging the 
sincerity of the veteran's statements, where the 
determinative issue involves a question of medical diagnosis 
or causation, competent medical evidence to the effect that 
the claim is plausible or possible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
veteran, as a lay person, is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. at 140, citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93. 

As a final consideration, the Board notes that as the veteran 
has failed to meet his initial burden of submitting evidence 
which would well ground his claim of service connection, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  Giving the benefit of the doubt to a 
claimant does not relieve the claimant of carrying the burden 
of establishing a "well grounded" claim, and thus, there is 
nothing in the text of section 5107 to suggest that the VA 
has a duty to assist the claimant until he or she meets his 
or her burden of establishing a "well grounded" claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); see also Epps, supra.  
However, the Board notes the veteran reported that he was 
hospitalized and seen at a private Emergency Room for ear 
problems in 1984 and 1985.  In this regard, the Board 
observes that the medical records from these health care 
providers/institutions have not been submitted by the 
veteran, and suggest that he may wish to consider submitting 
such private records as they may assist him in well grounding 
his claim for service connection.  See 38 U.S.C.A. § 5103 
(West 1991); see generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

